 



Exhibit 10.1

     
 
  Auriga Laboratories, Inc.
 
  2029 Century Park East, Suite 1130 
 
  Los Angeles, CA 90067 

June 22, 2007
Mr. Leon Dreimann
Salton Inc.
1955 Field Court
Lake Forest, IL 60045
Dear Mr. Dreimann:
It is with great pleasure that I welcome you (“You” or “Director”) to the Board
of Directors (“Board”) of Auriga Laboratories, Inc. (“Auriga” or the “Company”)
effective June 26, 2007 (the “Effective Date”). This letter agreement contains
the terms and conditions of your directorship.
1. Term.
(a) This Agreement shall continue for a period of one (1) year from the
Effective Date and shall continue thereafter for as long as Director is elected
to the Board of Directors of Company.
(b) Notwithstanding the foregoing and provided that Director has not resigned,
Company agrees to use its best efforts to re-elect Director to the Board.
2. Position and Responsibilities.
(a) Position. Company hereby retains Director to serve as a member of the Board
of Directors. Director shall perform such duties and responsibilities as are
normally related to such positions in accordance with Company’s bylaws, charters
and applicable law, including those services described on Exhibit A (the
“Services”), and Director hereby agrees to use his best efforts to provide the
Services. Director shall not allow any other person or entity to perform any of
the Services for or instead of Director. Director shall comply with the
statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, which are applicable to the performance of the
Services, and Company’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.
(b) Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the shareholders. Director
represents that, to the best of his knowledge, Director has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, and Director agrees to use his best efforts to avoid or minimize any
such conflict and agrees not to enter into any agreement or obligation that
could create such a conflict, without the approval of the Chief Executive
Officer or a majority of the Board of Directors. If, at any time, Director is
required to make any disclosure or take any action that may conflict with any of
the provisions of this Agreement, Director will promptly notify the Chief
Executive Officer or the Board of such obligation, prior to making such
disclosure or taking such action.

 

 



--------------------------------------------------------------------------------



 



(c) No Conflict. Director will not engage in any activity that creates an actual
conflict of interest with Company, regardless of whether such activity is
prohibited by Company’s conflict of interest guidelines or this Agreement, and
Director agrees to notify the Board of Directors before engaging in any activity
that creates a potential conflict of interest with Company. Specifically,
Director shall not engage in any activity that is in direct competition with the
Company or serve in any capacity (including, but not limited to, as an employee,
consultant, advisor or director) in any company or entity that competes directly
with the Company, as reasonably determined by a majority of the Board.
3. Compensation and Benefits.
(a) Director’s Fee. In consideration of the services to be rendered under this
Agreement, Company shall pay Director a fee at the rate of Two Thousand Five
Hundred Dollars ($2,500) per month, which shall be paid in accordance with
Company’s regularly established practices regarding the payment of Directors’
fees.
(b) Equity. During the term of this Agreement, You may be granted equity rights,
as determined by Company’s Compensation Committee or the Board, in its sole
discretion.
In addition, subject to approval of the Company’s Compensation Committee and
Board, you shall be granted, an option to purchase up to One Hundred Fifty
Thousand (150,000) shares of the Company’s common stock. The initial 25% of the
shares shall vest on the Effective Date with the remaining shares vesting 4,687
shares per month so long as you are a Director for the Company.
(c) Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company’s expense reimbursement guidelines.
(d) Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law, as described in the indemnification agreement
attached hereto as Exhibit B. The Company has Director’s and Officer’s liability
insurance, and Director shall be entitled to the protection of any insurance
policies the Company maintains for the benefit of its Directors and Officers
against all costs, charges and expenses in connection with any action, suit or
proceeding to which he may be made a party by reason of his affiliation with
Company, its subsidiaries, or affiliates.
(e) Records. Director shall have reasonable access to books and records of
Company, as necessary to enable Director to fulfill his obligations as a
Director of Company.

 

 



--------------------------------------------------------------------------------



 



4. Termination.
(a) Right to Terminate. At any time, Director may be removed as a Director as
provided in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law. Director may resign his directorship as provided in
Company’s Certificate of Incorporation, as amended, bylaws, as amended, and in
accordance with applicable law. Notwithstanding anything to the contrary
contained in or arising from this Agreement or any statements, policies, or
practices of Company, neither Director nor Company shall be required to provide
any advance notice or any reason or cause for termination of Director, except as
provided in Company’s Certificate of Incorporation, as amended, Company’s
bylaws, as amended, and applicable law.
(b) Effect of Termination as Director. Upon a termination of Director’s status
as a Director, this Agreement will terminate; Company shall pay to Director all
compensation and benefits to which Director is entitled up through the date of
termination. Thereafter, all of Company’s obligations under this Agreement shall
cease.
5. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to customers and suppliers of Company, and other third
parties, learned by Director as a result of performing the Services.
“Proprietary Information” means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director’s general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.
6. This letter, and the attachments hereto, set forth the entire agreement
between you and the Company regarding the terms of your directorship with the
Company. Any modification to this agreement shall be in writing, signed by you
and a duly authorized officer of the Company or a member of the Board. This
agreement shall be construed and interpreted in accordance with the laws of the
state of Delaware.
Welcome to Auriga Laboratories, Inc.!
Sincerely,

     
 
Philip S. Pesin
   
Chairman & Chief Executive Officer
   

             
Accepted by:
      Date:    
 
           
 
  Mr. Leon Dreimann        
 
  1955 Field Court        
 
  Lake Forest, IL 60045        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF SERVICES
Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Delaware or applicable law, the Certificate
of Incorporation, as amended, and Bylaws, as amended, the Code of Business
Conduct and Ethics of the Company. These responsibilities shall include, but
shall not be limited to, the following:

  1.  
Attendance. Use best efforts to attend scheduled meetings of Company’s Board of
Directors
    2.  
Act as a Fiduciary. Represent the shareholders and the interests of Company as a
fiduciary;
    3.  
Participation. Participate as a full voting member of Company’s Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INDEMNIFICATION AGREEMENT

 

 